Title: From Thomas Jefferson to John Barnes, 2 September 1806
From: Jefferson, Thomas
To: Barnes, John


                        
                            Dear Sir
                            
                            Monticello Sep. 2. 06
                        
                        Instead of remitting me the sum of 584 D .29c as desired in my letter of Aug. 29. I must now ask the favor of
                            you to remit me in cash only 244 D .29 and the balance of 340. D. to remit to James Brand, carpenter, at Portland in
                            Maine. should it not be practicable to obtain a bank draught for this on some bank there, it is probable the Treasurer of
                            the US. will give his draught on the Collector of Portland, recieving the cash for it. if neither of these modes for
                            safety is practicable I must risque the remittance of the cash. it is at the request of the young man’s father, my
                            neighbor, who deposits the money with me, having no means of forwarding it himself, and I am desirous to oblige him.
                            Accept my affectionate salutations & assurances of great esteem
                        
                            Th: Jefferson
                            
                        
                    